MEMORANDUM **
Sukhdev Singh and his family, natives and citizens of India, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their third motion to reopen proceedings to apply for asylum based on changed circumstances in India. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252, and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s June 26, 2003 order because the instant petition for review is untimely as to that order. See Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
Singh has waived any challenge to the BIA’s April 11, 2005 order denying his motion to reopen by not addressing that order in his brief to this court. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996) (holding that issues not addressed in the opening brief are waived).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.